Orders unanimously affirmed, with $20 costs and disbursements to respondents, on each order. The complaint is insufficient in that it fails to set forth the exact language of the libel which must be pleaded. Moreover, the complaint fails to set forth facts sufficient to constitute a cause of action for malicious prosecution. We are aware, however, of appellant’s difficult position, and if he be so advised, his remedy may be to move to examine respondents for the purpose of framing a proper complaint. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.